DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liaoteng Wang (62,934) on November 2, 2021.
The application has been amended as follows: 
Amend the dependencies of Claim 22-39, see claims below. 
Claim 22. The battery module according to claim 21, wherein the particle-blocking layer is configured to have a structure in which the high temperature particles can be accumulated on the particle-blocking units by accumulation.
Claim 23. The battery module according to claim 21, wherein the particle-blocking layer and the separate protective layer are stacked.
Claim 24. The battery module according to claim 21, wherein the particle-blocking layer has a resistance to melting of 500°C to 3000°C.
Claim 25. The battery module according to claim 22, wherein the particle-blocking layer has a resistance to melting of 500°C to 3000°C.

Claim 26. The battery module according to claim 23, wherein the particle-blocking layer has a resistance to melting of 500°C to 3000°C.
Claim 27. The battery module according to claim 21, wherein a resistance to melting of the particle-blocking layer is inversely proportional to its tolerance time, the temperature tolerance of the particle-blocking layer is ranged from 500°C to 2000°C, and accordingly the tolerance time for melting of the particle-blocking layer is from 2s to 3600s.
Claim 28. The battery module according to claim 22, wherein a resistance to melting of the particle-blocking layer is inversely proportional to its tolerance time, the temperature tolerance of the particle-blocking layer is ranged from 500°C to 2000°C, and accordingly the tolerance time for melting of the particle-blocking layer is from 2s to 3600s.
Claim 29. The battery module according to claim 23, wherein a resistance to melting of the particle-blocking layer is inversely proportional to its tolerance time, the temperature tolerance of the particle-blocking layer is ranged from 500°C to 2000°C, and accordingly the tolerance time for melting of the particle-blocking layer is from 2s to 3600s.
Claim 30. The battery module according to claim 21, wherein the particle-blocking layer is made of iron and its alloys, copper and its alloys, nickel alloys, carbon fiber or aramid; and/or the separate protective layer is made of organic foam, aerogel composite material, fireproof fabrics or fireproof coatings.
Claim 31. The battery module according to claim 22, wherein the particle-blocking layer is made of iron and its alloys, copper and its alloys, nickel alloys, carbon fiber or aramid; and/or 
Claim 32. The battery module according to claim 23, wherein the particle-blocking layer is made of iron and its alloys, copper and its alloys, nickel alloys, carbon fiber or aramid; and/or the separate protective layer is made of organic foam, aerogel composite material, fireproof fabrics or fireproof coatings.
Claim 33. The battery module according to claim 21, wherein the separate protective layer has a thickness of 0.5mm to 10mm.
Claim 34. The battery module according to claim 22, wherein the separate protective layer has a thickness of 0.5mm to 10mm.
Claim 35. The battery module according to claim 23, wherein the separate protective layer has a thickness of 0.5mm to 10mm.
Claim 36. The battery module according to claim 21, wherein the protection assembly further comprises an insulation layer connected to the particle-blocking layer, wherein the insulation layer and the separate protective layer are disposed at two respective sides of the particle- blocking layer, and the insulation layer covers the particle-blocking units.
Claim 37. The battery module according to claim 22, wherein the protection assembly further comprises an insulation layer connected to the particle-blocking layer, wherein the insulation layer and the separate protective layer are disposed at two respective sides of the particle- blocking layer, and the insulation layer covers the particle-blocking units.
Claim 38. The battery module according to claim 23, wherein the protection assembly further comprises an insulation layer connected to the particle-blocking layer, wherein the insulation 
Claim 39. A battery pack, wherein the battery pack comprises a plurality of battery modules according to claim 21, wherein the battery pack is provided with a housing comprising: 
a first housing member; and 
a second housing member connected to the first housing member in a sealed manner, wherein the first housing member and the second housing member form an accommodation space for receiving the battery modules; 
wherein the protection assembly is disposed on a surface of the first housing member and/or the second housing member facing the battery modules.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention of Claim 21 is directed to a battery module, comprising a case, a plurality of secondary batteries that comprise pressure relief elements and are disposed in the case, and a cover configured to connect to the case, wherein the pressure relief element is structured to deform in response to an increasing internal pressure in the secondary battery until the pressure relief element bursts, and the secondary battery can expel high temperature particles through the burst pressure relief element, wherein 
the cover comprises a cover body and a protection assembly, wherein the protection assembly and the cover body are stacked; and 
the protection assembly comprises: 

a separate protective layer disposed at the connecting side of the particle-blocking layer and connected to the particle-blocking layer, 
wherein the particle-blocking layer comprises a sheet body and a plurality of protrusions protruding from a surface of the body in its thickness direction and spaced apart from each other, each particle-blocking unit comprises two adjacent protrusions and a concave between the two adjacent protrusions, the separate protective layer is disposed on a surface of the body away from the protrusions, and the two adjacent protrusions in the particle-blocking layer satisfy a relation (1),
0.005 ≤ d/(D-d) ≤ 5              (1)
wherein the two adjacent protrusions each has a projection on the surface of the body, and a straight connecting line between respective central points of the two adjacent protrusions in the projections is denoted as H, and wherein in the relation (1), d refers to a dimension from a central point of one of the two adjacent protrusions in the projection to its own edge in the projection along the straight connecting line, and D refers to a dimension from a central point of one of the two adjacent protrusions in the projection to an edge of the other protrusion in the projection along the straight connecting line.
The closest prior art is considered to be Chen et al. (US PGPub 2015/0079426) in view of Yasui et al. (US PGPub 2011/0212348) and Sugita et al. (US PGPub 2012/0028107).
Claim 21, Chen discloses in Fig. 10 a battery module ([0062], battery pack), comprising, among additional limitations, a plurality of secondary batteries (80) that comprise pressure relief elements (804) ([0062]-[0064]), and a cover (70), wherein the pressure relief element (804) is structured to deform in response to an increasing internal pressure in the secondary battery (80) until the pressure relief element (804) bursts ([0007], [0030], [0033]), and the secondary battery (80) can expel high temperature particles through the burst pressure relief element (804) ([0008],[0032]-[0033]), wherein 
the cover (70) comprises a cover body (Fig. 10, see four sides, top, and bottom of the cover 70) and a protection assembly (60), wherein the protection assembly (60) and the cover body (Fig. 10, see four sides, top, and bottom of the cover 70) are stacked (Fig. 10, [0062], wherein the protection assembly 60 is stacked on the top of the protection body); and 
the protection assembly (60) comprises: 
a particle-blocking layer (606) comprising a receiving side (see bottom side of the particle-blocking layer 606) for receiving the high temperature particles and a connecting side (see top side of the particle-blocking layer 606) opposite to the receiving side (Fig. 3, [0053]-[0054], wherein the particle-blocking layer 60 having a mesh structure successfully receives the high temperature particles, as evidenced by [0043] of the instant specification), wherein the particle-blocking layer (606) comprises a plurality of particle-blocking units in a concave-convex arrangement (Fig. 3, [0053]-[0054], wherein the particle-blocking layer 60 having a mesh structure comprises a plurality of particle-blocking units in a concave-convex arrangement, as evidenced by [0043] of the instant specification), and the particle-blocking unit can block the high temperature particles ([0061]).

It would have been obvious to one of ordinary skill in the art to coat the particle-blocking layer with a separate protective layer, as disclosed by Chen, such that the separate protective layer is disposed at the connecting side of the particle-blocking layer and connected to the particle-blocking layer, in order to improve the safety performance of the battery module. 
Modified Chen discloses wherein the cover (70) is configured to connect to the plurality of batteries (80) (Fig. 10, [0062], [0065]) and further discloses wherein each of the plurality of batteries (80) comprises a case (10) and a cover (30) (Figs. 1-2, [0049]) and therefore has a desire to protect the plurality of batteries (80).
However, modified Chen does not disclose a case, wherein the plurality of secondary battery modules are disposed in the case and the cover is configured to connect to the case.
Yasui teaches in Fig. 3 a battery module (100) comprising a case (50) and a plurality of secondary batteries (40) that comprise pressure release elements (19) and are disposed in the case (50), and a cover (20) configured to connect to the case (50) ([0001], [0014], [0055], [0068]).
It would have been obvious to one of ordinary skill in the art to utilize a case in the battery module of modified Chen, as taught by Yasui, such that the plurality of secondary battery modules of modified Chen are disposed in the case and the cover of modified Chen is connected to the case, as such is a known configuration in the art, wherein the skilled artisan 
Modified Chen further discloses wherein the particle-blocking layer (606 of Chen) has desirable heat absorbing and heat dissipating performance ([0028] of Chen) and further has a porosity in the range of 20% to 85% in order to discharge gas and electrolyte vapor in a timely manner while maintaining a strong connection portion between adjacent through holes of the particle-blocking layer ([0054] of Chen).
However, modified Chen remains silent regarding the specific dimensions of the particle-blocking layer and consequently does not disclose wherein the two adjacent areas in the particle-blocking layer satisfy a relation (1), 0.005 ≤ d/(D-d) ≤ 5 (1), wherein a straight connecting line between respective central points of the two adjacent areas is denoted as H, and wherein in the relation (1), d refers to a dimension from a central point of one of the two adjacent areas to its own edge in the projection along the straight connecting line, and D refers to a dimension from a central point of one of the two adjacent areas in to an edge of the other area in the projection along the straight connecting line.
projection along the straight connecting line.
Sugita teaches a metal mesh (6) for use in a battery that efficiently absorbs and disperses heat ([0001], [0038]-[0039]), wherein the metal mesh (6) has a porosity preferably in the range of 25% to 75%, which falls within the range of 20% to 85% desired by Chen. 
Specifically, Sugita teaches wherein the metal mesh (6) is made of a metal wire having a diameter preferably in the range of 0.02 to 0.7 mm ([0039]) and consequently Sugita teaches 
Sugita further discloses wherein the metal mesh (6) comprises through holes having a size preferably in the range of 0.02 to 4.38 mm ([0039]) and consequently Sugita teaches wherein d is in a range of 0.01 to 2.19 mm (wherein d = 0.02/2 to 4.38/2 mm), as evidenced by Figs. 2-3 and 11 of the instant specification.
Thus, Sugita teaches a metal mesh (6), wherein the two adjacent areas in the particle-blocking layer satisfy a relation (1), 0.005 ≤ d/(D-d) ≤ 5 (1), wherein a straight connecting line between respective central points of the two adjacent areas is denoted as H, and wherein in the relation (1), d refers to a dimension from a central point of one of the two adjacent areas to its own edge in the projection along the straight connecting line, and D refers to a dimension from a central point of one of the two adjacent areas in to an edge of the other area in the projection along the straight connecting line.
It would have been obvious to one of ordinary skill in the art to use the mesh taught by Sugita as the particle-blocking layer of modified Chen, in order to efficiently absorb and disperse heat, as desired by modified Chen, wherein the skilled artisan would have reasonable expectation that such would discharge gas and electrolyte vapor in a timely manner while maintaining a strong connection portion between adjacent through holes of the particle-blocking layer, as further desired by modified Chen. 
However, the Examiner notes that the particle-blocking layer (606 of Chen) has a mesh structure (Fig. 3, [0053]-[0054] of Chen) and consequently modified Chen does not disclose wherein the particle-blocking layer comprises a sheet body and a plurality of protrusions 
The second closest prior art is considered to be Yamazaki (JP 2017-157508, see also English translation obtained from Global Dossier provided with this Office Action) and Sugita et al. (US PGPub 2012/0028107).
Regarding Claim 21, Yamazaki discloses in Figs. 1-3 a battery module (10) ([0001]), comprising a case (18), a plurality of secondary batteries (12) that comprise pressure relief elements (54) and are disposed in the case (18) ([0011]-[0012], [0018]), and a cover (14, 28, 46, 38) configured to connect to the case (18) (Fig. 1, [0012], [0014], [0015], [0020]), wherein the pressure relief element (54) is structured to deform in response to an increasing internal pressure in the secondary battery (12) until the pressure relief element bursts (54) ([0018]), and 
the cover (14, 28, 46, 38) comprises a cover body (14, 28) and a protection assembly (46, 38), wherein the protection assembly (46, 38) and the cover body (14, 28) are stacked (Fig. 1); and 
the protection assembly (46, 38) comprises: 
a particle-blocking layer (38) comprising a receiving side for receiving the high temperature particles and a connecting side opposite to the receiving side ([0022]), wherein the particle-blocking layer (38) comprises a plurality of particle-blocking units (see a plurality of particle-blocking units formed from two adjacent protrusions 42) in a concave-convex arrangement, and the particle-blocking unit (42) can block the high temperature particles (Figs. 1-3, [0022], wherein the particle-blocking units 42 have a concave-convex arrangement and can block the high temperature particles, as evidenced by Fig. 8 and [0074]-[0075] of the instant specification); and 
wherein the particle-blocking layer (38) comprises a sheet body (see bottom surface of 38) and a plurality of protrusions (42) protruding from a surface of the body in its thickness direction and spaced apart from each other (Fig. 1, [0016]), each particle-blocking unit comprises two adjacent protrusions (42) and a concave between the two adjacent protrusions (42) (Fig. 1).
However, Yamazaki remains silent regarding the dimensions of the protrusions and consequently does not disclose wherein the two adjacent protrusions in the particle-blocking layer satisfy a relation (1), 0.005 ≤ d/(D-d) ≤ 5 (1), wherein the two adjacent protrusions each 
The Examiner notes that the instant specification discloses that when the relation (1), 0.005 ≤ d/(D-d) ≤ 5 (1), is satisfied, two adjacent protrusions will have an appropriate distance therebetween and therefore the particle-blocking layer is well balanced between the passing ability of the high temperature particles and the passing ability of the gas between the two adjacent protrusions ([0080]). Furthermore, the strength of the particle-blocking layer is sufficient such that it has good impact resistance (i.e. can withstand direct impact force from the high temperature particles) and good effect in accumulation and flow diversion of the high temperature particles ([0080]). Moreover, a high temperature flame sprouted from the pressure release element will be obstructed by the protrusions to change the moving direction and moving speed such that the energy of the high temperature flame is dispersed and the impact force on the particle-blocking layer is reduced, thereby effectively intercepting and blocking the high temperature particles while ensuring its structural integrity ([0080]).
It would not have been obvious to one of ordinary skill in the art to form the particle-blocking layer of Yamazaki such that two adjacent protrusions in the particle-blocking layer specifically, satisfy the relation (1) 0.005 ≤ d/(D-d) ≤ 5, wherein the two adjacent protrusions 
Furthermore, Sugita teaches a metal mesh (6) for use in a battery that efficiently absorbs and disperses heat ([0001], [0038]-[0039]).
Specifically, Sugita teaches wherein the metal mesh (6) is made of a metal wire having a diameter preferably in the range of 0.02 to 0.7 mm ([0039]) and consequently Sugita teaches wherein H is in a range of 0.02 to 0.7 mm, as evidenced by Figs. 2-3 and 11 of the instant specification.
Sugita further discloses wherein the metal mesh (6) comprises through holes having a size preferably in the range of 0.02 to 4.38 mm ([0039]) and consequently Sugita teaches 
Thus, Sugita teaches a metal mesh (6), wherein the two adjacent areas in the particle-blocking layer satisfy a relation (1), 0.005 ≤ d/(D-d) ≤ 5 (1), wherein a straight connecting line between respective central points of the two adjacent areas is denoted as H, and wherein in the relation (1), d refers to a dimension from a central point of one of the two adjacent areas to its own edge in the projection along the straight connecting line, and D refers to a dimension from a central point of one of the two adjacent areas in to an edge of the other area in the projection along the straight connecting line.
However, it would not have been obvious to one of ordinary skill in the art to form the particle-blocking layer of Yamazaki, such that the two adjacent protrusions each has a projection on the surface of the body, and a straight connecting line between respective central points of the two adjacent protrusions in the projections is denoted as H, and wherein in the relation (1), d refers to a dimension from a central point of one of the two adjacent protrusions in the projection to its own edge in the projection along the straight connecting line, and D refers to a dimension from a central point of one of the two adjacent protrusions in the projection to an edge of the other protrusion in the projection along the straight connecting line, as taught by Sugita, because the particle-blocking layer of Sugita is structurally different (i.e. has a mesh structure) from the particle-blocking layer of Yamazaki (i.e. a sheet body comprising a plurality of protrusions) and therefore the skilled artisan would not have had reasonable expectation that doing so would successfully absorb and disperse heat efficiently, as taught by Sugita.

Claims 22-40 are dependent on Claim 21 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        November 3, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
November 4, 2021